Citation Nr: 0400825	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for herniated and bulging 
discs of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from May 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for 
herniated and bulging discs of the cervical and lumbar spine.  


REMAND

In January 2003 the Board denied the veteran's claim for 
entitlement to service connection for herniated and bulging 
discs of the cervical and lumbar spine.  The veteran appealed 
to The United States Court Of Appeals For Veterans Claims 
(Court).  In a May 2003 Order, the Court granted the 
Appellant's and the VA General Counsel's Joint Motion For 
Remand.  The Board's decision was vacated and the appellant's 
claim was remanded for the VA to fulfill the notice 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Specifically, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the VA is to inform the veteran of 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA will seek to provide and which 
evidence the veteran is to provide.  See 38 U.S.C.A. 
§ 5103(a) (2002).  

In this case, the Board observes that, in a letter dated in 
January 2001, the appellant was advised of the information 
and evidence necessary to substantiate the claim, as well as 
the division of development responsibilities between the 
claimant and VA.  The Joint Motion For Remand indicates that 
none of the documents in the claims file fulfills the 
requirements of Quartuccio.  Therefore, a remand is needed 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  

In a letter dated November 2003 the Board notified the 
veteran that the Veterans Law Judge that he conducted his in 
October 2002 hearing was no longer employed with the Board.  
The veteran was informed that the law requires that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  The Board 
advised the veteran that he has a right to another Board 
hearing.  The letter was to clarify whether he wanted another 
hearing.  In November 2003 the veteran responded that he did 
not wish to appear at another hearing and to please send his 
claim to the Board.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also the Veterans 
Benefits Act of 2003, P. L. 108-  
,Section 701 38 C.F.R. and § 3.159 
(2003).  

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

